DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered. Claims 1-10 and 12-21 are pending. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 recites the limitation “wherein a difference between a first basis weight of the first discrete substrate and a sum of a second basis weight of the second discrete substrate and a third basis weight of the leg cuff is no more than about 15 gsm”. This limitation is not supported by the specification as originally filed. The specification only teaches the difference between a second basis weight of the second discrete substrate and a sum of a second basis weight of the second discrete substrate and a third basis weight of the leg cuff is no more than about 15 gsm (specification p. 21). 
Claim 9 recites the limitation “wherein a difference between a first opacity of the first discrete substrate and a sum of a second opacity of the second discrete substrate and a third opacity of the leg cuff is no more than about 10%”. This limitation is not supported by the specification as originally filed. The specification only teaches the difference between a second opacity of the second discrete substrate and a sum of a first opacity of the first discrete substrate and a third opacity of the leg cuff is no more than about 10% (specification p. 21).
Claim 20 recites the limitation “the second discrete substrate is more hydrophobic than the first discrete substrate”. This limitation is not supported by the specification as originally filed. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-8, 10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tally (US 2015/0250660 A1) in view of Roe (WO 96/26698).
	Regarding claim 1, Tally discloses an absorbent article (20) comprising a front edge (10) and a back edge (12) (Tally Figs. 1-2, ¶ 0092), the absorbent article comprising: 
a multi-component topsheet (600) having a longitudinal axis (601), the multi-component topsheet comprising: i) a first discrete substrate (610) having a first inner lateral edge (614); ii) a second discrete substrate (620); and iii) a third discrete substrate (630) having a second inner lateral edge (633) (Tally Figs. 30-31, ¶ 0198); wherein the second discrete substrate (620) is disposed at least partially intermediate the first discrete substrate (610) and the third discrete 
a backsheet (25) (Tally Figs. 1-2, ¶ 0090);
an absorbent core (28) at least partially intermediate the backsheet and the multi-component topsheet (Tally Figs. 1-2, ¶ 0090);
a pair of leg cuffs (34) extending at least partially between the front edge (10) and the back edge (12) of the absorbent article on opposite sides of the longitudinal axis of the multi-component topsheet, each leg cuff (34) joined to the multi-component topsheet or the backsheet, the pair of leg cuffs comprising a first leg cuff and a second leg cuff having a first free terminal edge and a second free terminal edge (2X 66) in a longitudinal direction, respectively (Tally, Figs. 1-2, ¶ 0133-0134).
Tally is silent to a first distance between the first free terminal edge and the second free terminal edge not longer than a second distance between the inner edge of the first bonding zone and the second inner edge of the second bonding zone. 

Tally is still silent to the first distance between the first free terminal edge and the second free terminal edge.
Roe, however, teaches an absorbent article, in the same field of endeavor, with a pair of leg cuffs (30) laterally spaced a distance of 2.0 to 3.5 inches (equivalent to 
According to Tally with teachings or evidence from Roe to suggest an optimized distance between first and second free terminal edges, it would be obvious to one of ordinary skill in the art to have a first distance between the first free terminal edge and the second free terminal edge not longer than the distance between the inner edge of the first bonding zone and the inner edge of the second bonding zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the leg cuffs of Tally with free terminal edges to be between 50.8mm and 72mm, as taught by Roe, to provide sufficient room for the deposition of excrements on the topsheet and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally and Roe further teach wherein the first distance between the first free terminal edge (66) of the first leg cuff (34) and the second free terminal edge (66) the second leg cuff (34) (according to Roe as stated above in claim 1) is not longer than a third distance between the first inner lateral edge (614) of the first discrete substrate (610) and the second inner lateral edge (633) of the third secrete substrate (630) (according to Tally ¶ 
As such, the above explanation as to why the first distance between the first free terminal edge and the second free terminal edge is not longer than a third distance between the inner edge of the first bonding zone and the inner edge of the second bonding zone, is obvious to one of ordinary skill over Tally and Roe since Tally and Roe implicitly teach the first distance between the first free terminal edge of the first leg cuff and the second free terminal edge of the second leg cuff is not longer than a third distance between the inner lateral edge of the first discrete substrate and the inner lateral edge of the third discrete substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the leg cuffs of the device of Tally and Roe with free terminal edges to be between 50.8mm and 72mm, as taught by Roe, to provide sufficient room for the deposition of excrements on the topsheet and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1, except for specifically that the first distance between the first and second free terminal edges is 
However, as stated above in claim 1, Tally and Roe imply wherein the first distance between the first free terminal edge (66) and the second free terminal edge (66) is about 8mm to about 12 mm shorter than the second distance between the first inner edge of the first bonding zone (641) and the second inner edge of the second bonding zone (651). Tally teaches the distance between the inner edge of the first bonding zone and the inner edge of the second bonding zone to be 72mm (see above explanation) and Roe teaches the distance between the first free terminal edge and the second free terminal edge to be 50.8mm to 88.9mm (see above explanation). In order for the distance between the first and second free terminal edges to be about 8-12mm shorter, this distance would be between 60-64mm (since 72mm-12mm = 60mm; 72mm-8mm = 64mm), which is within the range taught by Roe. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the leg cuffs of the Tally and Roe article with free terminal edges to be about 8-12mm shorter than the distance between the inner edges of the first and second bonding zones, to provide sufficient room for the deposition of excrements on the topsheet and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further 

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further discloses wherein a garment-facing surface of the second discrete substrate (620) faces wearer-facing surfaces of the first discrete substrate (610) and the third discrete substrate (630) (Tally Figs. 30-31), as the second discrete substrate is shown above or toward the wearer-facing surface of the article and as such the overlapping portion of the second discrete substrate would be its garment-facing surface and the overlapping portions of the first and third discrete substrates would be their wearer-facing surfaces.

	Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further discloses wherein the first discrete substrate and the third discrete substrate are the same material (Tally ¶ 0212). 

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1, except for wherein a difference between a first basis weight of the first discrete substrate and a 
Tally discloses a first basis weight of the first discrete substrate to be traditional topsheet materials of 15 gsm (Tally ¶ 0212 lines 7-9), the second discrete substrate may be composed of any materials of the three-dimensional substrate, such as the first layer, (Tally ¶ 0212) and the basis weight of the first layer is between 10-25 gsm (Tally ¶ 0158). Tally teaches the leg cuff can be the same material as the topsheet (Tally ¶ 0134) which has a basis weight of 10-50 gsm or 12-30 gsm (Tally ¶ 0100 lines 15-18). 
One of ordinary skill in the art would understand that basis weight can be reasonably optimized between these ranges such that the difference between a first basis weight of the first discrete substrate and a sum of a second basis weight of the second discrete substrate and a third basis weight of the leg cuff is no more than about 15 gsm, such as if the first, second and third basis weights were all 15 gsm, in which case the difference would be 15 gsm which is not more than about 15 gsm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, second and third basis weights of Tally and Roe to have basis weights wherein the difference between the first basis weight and the sum of the second and third basis weights is no more than about 15 gsm, as suggested by Tally, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the basis weight of the second discrete substrate of the Tally and Roe article, from 10-25gsm to between about 20gsm to about 50gsm, and a total basis weight of the first discrete substrate and the leg cuff from 24-45gsm to between about 27 gsm to about 42gsm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further 

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further discloses wherein the first inner lateral edge (614) of the first discrete substrate (610) is substantially symmetrical to the second inner lateral edge (633) of the third discrete substrate about the longitudinal axis (601) of the multi-component topsheet (Tally Fig. 30). 

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further discloses wherein the second discrete substrate (or first layer as the second discrete substrate is the wearer facing surface of the multi-component topsheet) is more hydrophobic than the first discrete substrate (Tally ¶ 0154). 

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further discloses the article comprising an additional layer (distribution layer 850, 54) disposed between the multi-component topsheet (24, 800) and the absorbent core (28) (Tally Figs. 2, 66, ¶ 0089, 0233), wherein the additional layer is disposed in such a way that lateral edges of the additional layer are located outside of the first inner lateral edge of 

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further discloses wherein the second discrete substrate comprises at least one of a plurality of projections, a plurality of recesses or a plurality of apertures (Tally ¶ 0148), as Tally states any of the substrates can have these elements.

Regarding claim 16, Tally discloses an absorbent article (20) comprising a front edge (10) and a back edge (12) (Tally Figs. 1-2, ¶ 0092), the absorbent article comprising: 
a multi-component topsheet (700) having a longitudinal axis (701) (Tally Fig. 46, ¶ 0217), the multi-component topsheet comprising: i) a first discrete substrate (710) forming about 80% or more of a first outer perimeter (703-706) of the multi-component topsheet (Tally Fig. 46, ¶ 0218); and ii) a second discrete substrate (720), wherein about 80% or more of a second outer perimeter of the second discrete substrate is joined to the first discrete substrate (710) (Tally Fig. 46, ¶ 0218); wherein the first discrete substrate (710) is joined to the second discrete substrate (720) in a first bonding zone (760,761) and in a second bonding zone (760,761) opposite to the first bonding zone about the longitudinal axis (701) (Tally Figs. 46-47, ¶ 0220); wherein the multi-component topsheet has a single layer of substrate in about 75% or more of a total area of the multi-component 
a backsheet (25) (Tally Figs. 1-2, ¶ 0090);
an absorbent core (28) at least partially intermediate the backsheet and the multi-component topsheet (Tally Figs. 1-2, ¶ 0090);
a pair of leg cuffs (34), comprising a first leg cuff and a second leg cuff, extending at least partially between the front edge (10) and the back edge (12) of the absorbent article on opposite sides of the longitudinal axis of the multi-component topsheet, wherein the first leg cuff and the second leg cuff (34) are respectively joined to at least one of the multi-component topsheet or the backsheet, and the first leg cuff and the second leg cuff respectively have a first free terminal edge and a second free terminal edge (2X 66) in a longitudinal direction (Tally, Figs. 1-2, ¶ 0133-0134).
Tally is silent to a first distance between the first free terminal edge and the second free terminal edge not longer than a second distance between a first inner edge of the first bonding zone and a second inner edge of the second bonding zone. 
However, Tally discloses a distance between the first lateral edge (723) and second lateral edge (724) of the second discrete substrate (720), or the width of the second discrete substrate, to be between about 40-120 mm (referred to later as distance X), and the distance between the first lateral edge (723) of the second discrete substrate (720) and the inner perimeter first lateral edge (717) of the first discrete 
Tally is still silent to the first distance between the first free terminal edge and the second free terminal edge.
Roe, however, teaches an absorbent article, in the same field of endeavor, with a pair of leg cuffs (30) laterally spaced a distance of 2.0 to 3.5 inches (equivalent to 50.8mm to 88.9mm) from each other (Roe last paragraph of page 5 ending on page 6) to allow sufficient room for the deposition of urine and fecal material on the topsheet (as motivated by Roe last paragraph of page 5 ending on page 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the leg cuffs of Tally with free terminal edges to be between 50.8mm and 72mm, as taught by Roe, to provide sufficient room for the deposition of excrements on the topsheet and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further teaches wherein the first discrete substrate (710) comprises a first inner lateral edge (717) and a second inner lateral edge (718) respectively overlapping the second discrete substrate (720) (Tally Figs. 46-47). Tally and Roe further teach wherein the first distance between the first free terminal edge (66) of the first leg cuff (34) and the second free terminal edge (66) the second leg cuff (34) (according to Roe as stated above in claim 1) is shorter than a third distance between the first and second inner lateral edges (717,718) of the first discrete substrate (710) (according to Tally ¶ 0225 as stated above in claim 16). Tally teaches the inner edges of the bonding zones (760,761) 
As such, the above explanation as to why the distance between the first free terminal edge and the second free terminal edge is not longer than the distance between the inner edges of the first and second bonding zones, is obvious to one of ordinary skill over Tally and Roe implicitly teaches the distance between the first free terminal edge of the first leg cuff and the second free terminal edge of the second leg cuff is shorter than the distance between the first and second inner lateral edge of the first discrete substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the leg cuffs of the Tally and Roe article with free terminal edges, to be between 50.8mm and 72mm, as taught by Roe, to provide sufficient room for the deposition of excrements on the topsheet and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further discloses wherein the second discrete substrate comprises at least one of a plurality of projections, a plurality of recesses or a plurality of apertures (Tally ¶ 0148), as Tally states any of the substrates can have these elements.



Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 16, except for the second discrete substrate is more hydrophobic than the first substrate. 
However, Tally suggests the second discrete substrate is more hydrophobic than the first discrete substrate, since Tally teaches a rationale for having a first layer that is closest to the wearer, such as the second substrate (720) that is closes to the wearer in the in the embodiment in Figs. 46-47, being more hydrophobic (Tally ¶ 0154) to quickly wick fluid away from the wearer to leave a dryer feel (as motivated by Tally ¶ 0154). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the second discrete substrate more hydrophobic than the first substrate, as suggested by Tally, to quickly wick fluid away from the wearer to leave a dryer feel.

Regarding claim 21, all of the elements of the current invention have been substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further discloses wherein the absorbent article comprises a lotion applied in a lotion area on the .

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tally in view of Roe, and further in view of Bills (US 2014/0044934 A1).
	Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Tally and Roe as applied above in claim 1, except for the opacity of the substrates. Tally discloses the leg cuff can be the same material as the topsheet (Tally ¶ 0134).
	Bills, however, teaches an absorbent article with a multi-layered non-woven that can be used as a topsheet (Bills title, ¶ 0047), in the same field of endeavor, with a first layer (outer forming layer such as a topsheet) and a second layer, with optional additional layers between (Bills ¶ 0041). The opacity of the first layer and the combined opacity of the first and additional layers are 40% or greater, 45% or greater, or 60% or greater (Bills ¶ 0064) to provide sufficient masking (as motivated by Bills ¶ 0064).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the opacity of the substrates of the article of Tally and Roe, to be defined as 40% or greater, as taught by Bills, to provide sufficient masking for the article.
	The Tally, Roe and Bills then suggests an option for an article wherein a difference between the first opacity and the sum of the second and third opacities is no more than about 10%. Considering the topsheet at a given point can be made up of a single layer or a dual layer (Tally Figs. 30-31), the “first layer” (as described by Bills) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the opacity of the first and second discrete substrates and the opacity of the leg cuff of the Tally, Roe and Bills article, wherein a difference between the first opacity of the first discrete substrate and the sum of a second opacity of the second discrete substrate and a third opacity of the leg cuff is no more than about 10%, to provide sufficient masking and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
8.	Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.	
Regarding Applicant’s arguments (beginning p. 8/20 of remarks; Rejection Under (pre-AIA ) 35 U.S.C. § 103 over Tally in view of Roe) that Tally and Roe, alone or in combination, do not disclose, teach or suggest each and every element of the claims 1-8, 10 and 12-19; Examiner respectfully disagrees. 
Applicant asserts that the relationship between the leg cuffs and the bonding zones of the present invention offers a solution to a problem unrecognized by the prior 
Applicant asserts that the claimed limitation requiring a first distance between the first free terminal edge and the second free terminal edge is not longer than a second distance between the first inner edge of the first bonding zone and the second inner edge of the second bonding zone, solves the problem of maintaining a one-piece looking perception and skin gentleness. These benefits are subjective to the user and can be perceived differently by different users, especially without any specific dimensions claimed in the present application. 
In response to applicant's argument that Roe solves a problem relating to minimizing leakage of fluids around the legs rather than the problems identified in the present application (p. 13/20 of remarks), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As such, one of ordinary skill in the art would see a benefit in optimizing the distance between free terminal ends of the leg cuffs according to the teachings of Roe, in order to allow sufficient room for the deposition of urine and fecal material on the topsheet. That optimization, along with the relationship between the spacing of bonding zones and lateral edges of the substrates, as already taught by Tally, would lead one of ordinary skill in the art to arrive at the present invention as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Roe cannot disclose any relationship between the spacing of leg cuffs with respect to bonding zones, as Roe does not comprise bonding zones in the topsheet, (p. 16/20) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Tally inherently has a relationship between the spacing of the leg cuffs with respect to the bonding zones. Roe is used to teach the value for spacing of the leg cuffs. Tally, in view of the evidence of Roe, demonstrates this relationship between the spacing of the leg cuffs with respect to the bonding zones. It is not required that Roe teaches bonding zones because Tally is relied upon to teach this limitation of the claim. 
Regarding Applicant’s arguments that choosing a value (p. 17/20), noted in the rejection for the sake of simplifying the reference as it relates to the present invention, involves hindsight reasoning; Examiner respectfully disagrees. The ranges are expressly taught in Tally. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
One of ordinary skill in the art would understand that the values are optimizable within the ranges given by Tally, and choosing a value within this range would have been obvious. A given value within this range that teaches the elements of the claimed invention would have been obvious. 
	Regarding Applicant’s arguments (beginning p. 18/20 of remarks; Rejection Under (pre-AIA ) 35 U.S.C. § 103 over Tally and Roe and Further In View of Bills) that Tally, Roe and Bills, alone or in combination, do not disclose, teach or suggest each and every element of the claim 9; Examiner respectfully disagrees. For the reasons 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        06/07/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781